Citation Nr: 9923116	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-14 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the claimant may be considered as the widow of the 
veteran for the purpose of Department of Veterans Affairs 
(VA) death pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service during World War II. 

As will be addressed below, the veteran died in or about 
1985.  At the time of his death he was in receipt of a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the VA Regional Office (RO) in Manila.  

For purposes of the pending claim only, the Board will 
consider that the claimant/ appellant has standing.


FINDINGS OF FACT

1.  The appellant married DLE on April 4, 1960.

2.  The appellant's valid marriage to DLE was legally 
terminated only at the death of DLE on January [redacted], 
1992.

3.  The veteran's marriage to PG was terminated by the death 
of PG in January 1981.




4.  The veteran underwent a ceremonial marriage with the 
appellant on April 12, 1982, after which they lived together 
until the veteran's death in or about November 1985.

5.  There was a legal impediment to the marriage between the 
veteran and the appellant of which she was fully and 
admittedly aware at the time of the ceremony, namely her 
unterminated marriage to DLE, an impediment which also 
precludes a deemed valid marriage between the appellant and 
the veteran.


CONCLUSION OF LAW

The criteria for recognizing the appellant as the veteran's 
surviving spouse for the purpose of entitlement to VA 
benefits are not met.  38 U.S.C.A. §§ 101, 1541, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.50, 3.51, 3.52, 3.54 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

38 U.S.C.A. § 1541 (West 1991) provides for the payment of 
death pension to a "surviving spouse" of a veteran who meets 
various eligibility criteria.  38 U.S.C.A. § 101(3) (West 
1991) provides, in pertinent part:

The term "surviving spouse" means...a person 
of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, 
and who lived with the veteran continuously 
from the date of marriage to the date of the 
veteran's death (except where there was a 
separation which was due to the misconduct 
of, or procured by, the veteran without the 
fault of the spouse) and who has not 
remarried or (in cases not involving 
remarriage) has not since the death of the 
veteran...lived with another person and held 
...herself out openly to the public to be the 
spouse of such other person.  

38 U.S.C.A. § 101 further provides:  "The term 'spouse' means 
a person of the opposite sex who is a wife or husband." 38 
C.F.R. § 3.50(c) (1998) provides, in pertinent part:  
"Spouse and surviving spouse.  Spouse means a person of the 
opposite sex who is a wife or husband and the term surviving 
spouse means a person of the opposite sex who is a widow or 
widower provided the marriage meets the requirements of § 
3.1(j)..."

38 C.F.R. § 3.50(b) (1998) provides, in pertinent part: 
"Widow.  Except as provided in § 3.52, widow means a person 
whose marriage to the veteran meets the requirements of § 
3.1(j) and who was the lawful spouse of the veteran at the 
time of the veteran's death and: (1)  Who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse..."





38 C.F.R. § 3.1(j) (1998) provides:  "Marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits 
accrued."

38 U.S.C.A. § 103(a) (West 1991) provides:

Whenever, in the consideration of any claim 
filed by a person as the widow or widower of 
a veteran for gratuitous death benefits under 
laws administered by the Secretary, it is 
established by evidence satisfactory to the 
Secretary that such person, without knowledge 
of any legal impediment, entered into a 
marriage with such veteran which but for a 
legal impediment, would have been valid, and 
thereafter cohabited with the veteran for one 
year or more immediately before the veteran's 
death, or for any period of time if a child 
was born of a purported marriage or was born 
to them before such marriage, the purported 
marriage shall be deemed to be a valid 
marriage, but only if no claim has been filed 
by a legal widow...of such veteran who is 
found to be entitled to such benefits.  No 
duplicate payments shall be made by virtue of 
this subsection.

38 C.F.R. § 3.52 (1998) implements 38 U.S.C. § 103(a).  This 
regulation provides:






Marriages deemed valid:  Where an 
attempted marriage of a claimant to the 
veteran was invalid by reason of a legal 
impediment, the marriage will 
nevertheless be deemed valid if:

(a)  The marriage occurred 1 year or more 
before the veteran died or existed for 
any period of time if a child was born of 
the purported marriage or was born to 
them before such marriage (see § 
3.54(d)), and

(b)  The claimant entered into the 
marriage without knowledge of the 
impediment, and

(c)  The claimant cohabited with the 
veteran continuously from the date of 
marriage to the date of his or her death 
as outlined in § 3.53, and

(d)  No claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits 
other than accrued monthly benefits 
covering a period prior to the veteran's 
death.  (Authority: 38 U.S.C. 103(a))




The United States Court of Appeals for Veterans Claims (the 
Court) held in Sanders v. Brown, 6 Vet. App. 17, 19 (1993) 
that:

In order to establish entitlement to VA death 
pension benefits as a "surviving spouse" of a 
veteran, it is required that the claimant be 
the veteran's spouse at the time of death.  
38 U.S.C.A. § 101(3) (West 1991).  The 
determination whether appellant was the 
veteran's lawful spouse for the purposes of 
receiving death benefits depends upon whether 
she had an existing valid marriage to the 
veteran at the time of his death.  Pursuant 
to 38 C.F.R. § 3.1(j) ..., the validity of 
the marriage is to be determined by applying 
"the law of the place where the parties 
resided at the time of marriage, or the law 
of the place where the parties resided when 
the right to benefits accrued."  While common 
sense would seem to dictate that the former 
test would be applicable where the question 
was the validity of the inception of the 
marriage, and the latter would apply where 
the question was the validity of the 
termination of the marriage, the regulation 
does not specifically so state.  

The Court has also held that it is the duty of the Board as 
the fact finder to determine credibility of the testimony and 
other lay evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  



In substance, a VA General Counsel Precedent Opinion 
VAOPGCPREC 58-91 (O.G.C. Prec. 58-91) has held that under 38 
U.S.C. § 103(a), the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common law marriage, 
constitutes a legal impediment to such a marriage.  That is, 
where it is established that a claimant for death benefits 
entered into a marriage with a veteran without knowledge of 
the existence of a legal impediment to that marriage, and 
thereafter cohabited with the veteran for one year or more, 
immediately preceding the veteran's death, shall have such a 
marriage deemed valid.  

It follows, pursuant to this opinion as well as subsequent 
decisions by the Court, that the other usual requirements for 
a so-called common law marriage are required.  See, i.e., 
Colon v. Brown, 9 Vet. App. 104 (1996).  See also, i.e., 
Sandoval v. Brown, 7 Vet. App. 7 (1994).

Factual background

The veteran was initially married to PG.  This marriage which 
was terminated by PG's death on in January 1981.

The appellant married DLE (or DE AKA LE) in April 1960.  By 
all accounts, including the statements by the appellant and 
others in the community, DLE was hospitalized at a 
leprosarium in or about 1974.  At the time he was first 
hospitalized, it has been asserted by the appellant and 
others in the community, that DLE told the appellant to 
remarry someone else, since he would die in the leper 
facility, and might as well be dead for all the benefits she 
and their several children would receive.  However, DLE did 
not die until January 1992; he died at the leprosarium.  



At no time between his hospital confinement in 1974 and his 
death did he or the appellant obtain a divorce from one 
another nor was their marriage otherwise terminated such as 
by annulment, nor is this contended. 

On April 12, 1982, the appellant and the veteran underwent a 
ceremonial marriage.  They lived with each other until his 
death in or about 1985 [for the circumstances surrounding the 
actual date of his death, refer to the paragraph below].  In 
fact, for a period during his lifetime, the veteran received 
benefits for the appellant and one son as his dependents.

During his lifetime, and after his death, several VA Field 
Investigations were undertaken as to one or another pertinent 
issue, during which times the appellant [and on occasion, the 
veteran himself], acknowledged repeatedly that the appellant 
remained legally (civilly) married to DLE.  

The veteran had described the appellant as having been 
"single" at the time he "married" her but clarified that this 
assertion had been based on the fact that she had at that 
time already been separated from DLE for 15 years or so.  
This was also qualified by the assertion that although the 
appellant and DLE had had several children together, DLE had 
given his consent to her marrying someone else at the time he 
was institutionalized for his Hansen's Disease.  However, 
both the veteran and the appellant acknowledged that the 
appellant remained married to DLE in a legal relationship 
that had not terminated.

In her application for death pension benefits, the appellant 
referred to the veteran's death as having occurred in 
November 1987.  Others in the family had stated that he died 
in 1985 or 1986.  A copy of a death certificate was submitted 
showing that he died on April [redacted], 1987.  However, a Field 
Investigator in October 1987 indicated that a death 
certificate had been found showing that the veteran died on 
November [redacted], 1985.

Analysis

The factual situation in this case is relatively simple.

The veteran's first wife died in January 1981 so he was free 
thereafter to marry someone else.

The appellant and the veteran underwent a ceremonial marriage 
in April 1982 and he lived with her until his death several 
(at least 3) years later.

However, at the time the appellant underwent a ceremonial 
marriage with the veteran, the appellant was already married 
to DLE.  In fact, the appellant remained legally married to 
DLE until his death in January 1992.  

And while the appellant and the veteran did live together for 
some time, on more than one occasion during even his 
lifetime, they both acknowledged that the appellant remained 
in a lawful civil marriage with DLE.  

Thus, the appellant's marriage to the veteran was not valid 
from the start.

Moreover, since there was clear and admitted knowledge (in 
fact, on the part of both parties) of the legal impediment, 
no deemed valid marriage is alternatively possible.  

The evidentiary record does not support there having been a 
deemed valid or any other sort of recognizable marriage 
between the veteran and the appellant at the time of his 
death, and that far outweighs that which would tend to 
reflect that such existed.  The appellant is accordingly not 
entitled to recognition as the surviving spouse of the 
veteran for VA death pension benefits.  38 U.S.C.A. §§ 101, 
1541, 5107; 38 C.F.R. §§ 3.1, 3.50, 3.51, 3.52, 3.54.


ORDER

Entitlement to recognition of the appellant as the widow of 
the veteran for VA death pension purposes is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

